DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: reference number 133 refers to both a grain pan in paragraph [0019] and a rotor cage in paragraphs [0025] and [0026].  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-12, 14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blank et al. (US 9,826,682 B2), hereinafter Blank.
Regarding claim 1, Blank teaches an agricultural harvester (100), comprising: 
a chassis (112);
a threshing and separation system (124) comprising at least one concave (125) carried by the chassis, the threshing and separation system being configured to thresh and separate a flow of crop material; and
a controller (220) carried by the chassis and configured to:
operably couple to a moisture sensor (178g) disposed upstream of the threshing and separation system, relative to the flow of crop material;
determine a moisture level of crop material headed for the threshing and separation system (Col. 6 lines 32-35 teaches the material moisture sensor 178g determines crop moisture level before the threshing system); and
output an adjustment signal to at least one component of the agricultural harvester to adjust performance of the threshing and separation system based at least partially on the determined moisture level (Col. 10 lines 18-40 teaches the controller 220 using signals from the moisture sensor 178g to generate control signals to optimize crop processing).

Regarding claim 2, Blank teaches a feeder house (118) carried by the chassis and configured to feed the flow of crop material to the threshing and separation system, the feeder house comprising a moisture sensor disposed therein that is operably coupled to the controller 
Regarding claim 3, Blank teaches wherein the moisture sensor is disposed on a floor of the feeder house (Fig. 1 shows moisture sensor 178g on the floor of feeder house 118).
Regarding claim 5, Blank teaches wherein the threshing and separation system comprises a rotor cage (136) and a rotor (137) enclosed by the rotor cage.
Regarding claim 7, Blank teaches wherein the threshing and separation system comprises a rotor drive (202) operably coupled to the rotor and the controller and configured to rotate the rotor at a rotational speed, the controller being configured to output the adjustment signal to the rotor drive to adjust the rotational speed of the rotor based at least partially on the determined moisture level (Col. 10 lines 18-40 teaches the controller 220 using signals from the moisture sensor 178g to generate control signals for rotor speed actuator 202).
Regarding claim 8, Blank teaches wherein the threshing and separation system comprises at least one actuator (204) operably coupled to at least one of the rotor or the concave and the controller, the controller being configured to output the adjustment signal to the at least one actuator to adjust a clearance between the rotor and the concave based at least partially on the determined moisture level (Col. 10 lines 18-40 teaches the controller 220 using signals from the moisture sensor 178g to generate control signals for concave clearance actuator 204).
Regarding claim 9, Blank teaches an engine carried by the chassis and operatively coupled to the controller, the controller being configured to output the adjustment signal to the engine to adjust a power output based at least partially on the determined moisture level (Col. 10 lines 18-40 teaches the controller 220 using signals from the moisture sensor 178g to generate control signals for actuator 212 that controls the output speed of hydrostatic transmission 114t).
Regarding claim 10, Blank teaches a method of adjusting threshing and separation performance of a threshing and separation system (124) of an agricultural harvester (100), the method being performed by a controller (220) coupled to a moisture sensor (178g) and comprising: 
determining a moisture level of crop material headed for the threshing and separation system (Col. 6 lines 32-35 teaches the material moisture sensor 178g determines crop moisture level before the threshing system); and 
outputting an adjustment signal to at least one component of the agricultural harvester to adjust performance of the threshing and separation system based at least partially on the determined moisture level (Col. 10 lines 18-40 teaches the controller 220 using signals from the moisture sensor 178g to generate control signals to optimize crop processing).

Regarding claim 11, Blank teaches wherein the agricultural harvester comprises a feeder house (118) configured to feed crop material to the threshing and separation system, the feeder house comprising the moisture sensor disposed therein (Fig. 1 shows feeder house 118 comprising moisture sensor 178g and Fig. 2 shows sensor is coupled to controller 220).
Regarding claim 12, Blank teaches wherein the moisture sensor is disposed on a floor of the feeder house (Fig. 1 shows moisture sensor 178g on the floor of feeder house 118).
Regarding claim 14, Blank teaches wherein the threshing and separation system comprises a rotor cage (136) and a rotor (137) enclosed by the rotor cage.
Regarding claim 16, Blank teaches wherein the threshing and separation system comprises a rotor drive (202) operably coupled to the rotor and the controller and configured to rotate the rotor at a rotational speed, wherein the output adjustment signal adjusts the rotational speed of the rotor (Col. 10 lines 18-40 teaches the controller 220 using signals from the moisture sensor 178g to generate control signals for rotor speed actuator 202).
Regarding claim 17, Blank teaches wherein the threshing and separation system comprises at least one actuator (204) operably coupled to at least one of the rotor or the concave and the controller, wherein the output adjustment signal causes the at least one actuator to adjust a clearance between the rotor and the concave (Col. 10 lines 18-40 teaches the controller 220 using signals from the moisture sensor 178g to generate control signals for concave clearance actuator 204).
Regarding claim 18, Blank teaches wherein the agricultural harvester comprises an engine operatively coupled to the controller, the output adjustment signal causing the engine to adjust a power output (Col. 10 lines 18-40 teaches the controller 220 using signals from the moisture sensor 178g to generate control signals for actuator 212 that controls the output speed of hydrostatic transmission 114t).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (US 9,826,682 B2), hereinafter Blank, in view of Walker (US 2018/0084721 A1).
Regarding claim 4, Blank does not teach a header comprising a moisture sensor.
Walker teaches a header (200) carried by the chassis and configured to cut crop material from a field, the header comprising a moisture sensor that is operably coupled to the controller (Fig. 2 shows sensor 214 that senses moisture in the header 200).


Regarding claim 13, Blank does not teach a header comprising a moisture sensor.
Walker teaches wherein the agricultural harvester comprises a header (200) configured to cut crop material from a field, the header comprising the moisture sensor (Fig. 2 shows sensor 214 that senses moisture in the header 200).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the header comprising a moisture sensor of Walker’s invention to the harvester of Blank in order to immediately detect the crop moisture when it is cut.

Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (US 9,826,682 B2), hereinafter Blank, in view of Farley et al. (US 2011/0320087 A1), hereinafter Farley.
Regarding claim 6, Blank does not teach the threshing system comprising an adjustable vane and actuator.
Farley teaches wherein the threshing and separation system comprises at least one adjustable vane (64) disposed on an interior of the rotor cage and a vane actuator (72) operably coupled to the at least one adjustable vane and the controller, the controller being configured to output the adjustment signal to the vane actuator to adjust a vane pitch of the at least one adjustable vane based at least partially on the determined moisture level ([0003] teaches setting the threshing vane position in response to moisture content and Fig. 3 shows controller 74 controlling the actuator 72 to adjust the vanes 64).


Regarding claim 15, Blank does not teach the threshing system comprising an adjustable vane and actuator.
Farley teaches wherein the threshing and separation system comprises at least one adjustable vane (64) disposed on an interior of the rotor cage and a vane actuator (72) operably coupled to the at least one adjustable vane and the controller, wherein the output adjustment signal adjusts a vane pitch of the at least one adjustable vane (Fig. 3 shows controller 74 controlling the actuator 72 to adjust the vanes 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the adjustable vane and actuator of Farley’s invention to the harvester of Blank in order to increase the control of the threshing system in response to moisture.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bischoff (US 6,726,559 B2) discloses a harvester with a control system that takes input from a moisture sensor and controls actuators that adjust performance of the threshing system. Beck (US 6,584,390 B2) discloses a moisture sensor in communication with a controller that can adjust the rotational speed of the threshing cylinder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        

/MATTHEW IAN NEAL/Examiner, Art Unit 3671